DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/05/2022 has been entered. Claims 1-2 and 5-21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection to claims 1-2 and 5-19 previously set forth in the Non-Final Office Action mailed 01/05/2022.

Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, line 1, “to claim 21” should read --to claim 20[[1]]--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Although the claims fall within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter), claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection as judicial exceptions. 
 	Regarding claim 1, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is to detect a point located in a crotch where an internal carotid artery and an external carotid artery of a carotid artery come together based on three-dimensional carotid-artery region data, determine a plane tangent to the detected point as a branch plane, divide the carotid artery based on the branch plane to determine sections, estimate a plaque in each section of the sections based on the three-dimensional carotid-artery region data, calculate a maximum carotid-artery wall thickness of the each section based on the plaque, and calculate a plaque score based on the maximum carotid-artery wall thickness of the each section. This judicial exception is not integrated into a practical application because the additional elements set forth in Claim 1 merely amount to insignificant pre-solution data gathering steps that include execution of a volume scan on a region including a carotid artery to generate volume data including the carotid artery, extraction of region data out of the volume data. Claim 1 is therefore non-statutory and not patent eligible.
Regarding claim 2, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 2 recites the processing circuitry that is configured to obtain a displacement of the carotid-artery wall thickness of the each section based on the three-dimensional carotid-artery region data, and to compare the carotid-artery wall thickness relative to a vertex in the displacement with a threshold value, thereby estimating the plaque. These steps of obtaining a displacement and comparing the displacement with a threshold value are mental process-type abstract idea, while estimating the plaque is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 2 is therefore non-statutory and not patent eligible.
Regarding claim 5, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 5 recites the processing circuitry is configured to determine a tangent plane of the point as the branch plane based on the three-dimensional carotid artery region data. This step of determining a tangent plane is a mental process-type abstract idea. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 5 is therefore non-statutory and not patent eligible.
Regarding claim 6, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 6 recites the plaque score that includes at least one of a plaque score of a left carotid artery, a plaque score of a right carotid artery, and a plaque score of the carotid arteries on both sides. This step is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 6 is therefore non-statutory and not patent eligible.
Regarding claim 7, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 7 recites the processing circuitry that is configured to calculate a maximum intima-media thickness (IMT) of each section based on the plaque, and calculate the plaque score based on the maximum IMT of each section. The step of calculating a maximum intima-media thickness is a mental process-type abstract idea, while calculating the plaque score is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 7 is therefore non-statutory and not patent eligible.
Regarding claim 8, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 8 recites the processing circuitry that is configured to display the plaque score on a display. The step of displaying the plaque score is an insignificant post-solution activity. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 8 is therefore non-statutory and not patent eligible.
Regarding claim 9, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 9 recites the processing circuitry that is configured to cut a whole of the three-dimensional carotid-artery region data with cross sections corresponding to a number of the sections, thereby generating multiple cross-sectional image data, and display the multiple cross-sectional image data on a display. The step of cutting a whole of the three-dimensional carotid-artery region data is a mental process-type abstract idea, while generating multiple cross-sectional image data is a mere data gathering, and displaying the multiple cross-sectional image data is an insignificant post-solution activity. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 9 is therefore non-statutory and not patent eligible.
Regarding claim 10, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 10 recites the processing circuitry that is configured to cut the sections of the three-dimensional carotid-artery region data with predetermined cross sections, respectively, thereby generating multiple cross-sectional image data corresponding to a number of the sections, and display the multiple cross-sectional image data on a display. The step of cutting the sections is a mental process-type abstract idea, while generating multiple cross-sectional image data is a mere data gathering, and displaying the multiple cross-sectional image data is an insignificant post-solution activity. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 10 is therefore non-statutory and not patent eligible.
Regarding claim 11, similarly, the independent claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea) and does not include additional elements that are sufficient to amount to significantly more. Claim 11 recites processing circuitry configured to detect a point located in a crotch where an internal carotid artery and an external carotid artery of a carotid artery come together based on three-dimensional carotid-artery region data extracted out of volume data including the carotid artery, determine a plane including the detected point as a branch plane, divide the carotid artery based on the branch plane to determine sections, estimate a plaque in each section of the sections based on the three-dimensional carotid-artery region data, calculate a maximum carotid-artery wall thickness of the each section based on the plaque, and calculate a plaque score based on the maximum carotid-artery wall thickness of the each section. The steps of detecting a point, determining a plane, and dividing the carotid artery based on the branch plane is a mental process-type abstract idea, while calculating a maximum carotid-artery wall thickness of the each section based on the plaque, and calculate a plaque score is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 11 is therefore non-statutory and not patent eligible.
Regarding claim 12, similarly, the independent claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea) and does not include additional elements that are sufficient to amount to significantly more. Claim 12 recites detecting a point located in a crotch where an internal carotid artery and an external carotid artery of a carotid artery come together based on three-dimensional carotid-artery region data extracted out of volume data including the carotid artery, determining a plane including the detected point as a branch plane, dividing the carotid artery based on the branch plane to determine sections, estimating a plaque in each section of the sections based on the three-dimensional carotid-artery region data, calculating a maximum carotid-artery wall thickness of the each section based on the plaque, and calculating a plaque scorethe plaque score based on the maximum carotid-artery wall thickness of the each section. The steps of detecting a point, determining a plane, and dividing the carotid artery based on the branch plane is a mental process-type abstract idea, while estimating a plaque in each section is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 12 is therefore non-statutory and not patent eligible.
Regarding claim 13, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 13 recites obtaining a displacement of the carotid-artery wall thickness of the each section based on the three- dimensional carotid-artery region data, and comparing the carotid-artery wall thickness relative to a vertex in the displacement with a threshold value, thereby estimating the plaque. The steps of obtaining a displacement and comparing the carotid-artery wall thickness relative to a vertex is a mental process-type abstract idea, while estimating the plaque is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 13 is therefore non-statutory and not patent eligible.
Regarding claim 14, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 14 recites determining a tangent plane of the point as the branch plane based on the three-dimensional carotid artery region data. This step is a mental process-type abstract idea. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 14 is therefore non-statutory and not patent eligible.
Regarding claim 15, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 15 recites the plaque score that includes at least one of a plaque score of a left carotid artery, a plaque score of a right carotid artery, and a plaque score of the carotid arteries on both sides. This step is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 15 is therefore non-statutory and not patent eligible.
Regarding claim 16, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 16 recites calculating a maximum intima-media thickness (IMT) of each section based on the plaque, and calculating the plaque score based on the maximum IMT of each section. The step of calculating a maximum intima-media thickness is a mental process-type abstract idea, while calculating the plaque score is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 7 is therefore non-statutory and not patent eligible.
Regarding claim 17, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 17 recites displaying the plaque score on a display. This step is an insignificant post-solution activity. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 17 is therefore non-statutory and not patent eligible.
Regarding claim 18, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 18 recites cutting a whole of the three-dimensional carotid-artery region data with cross sections corresponding to a number of the sections, thereby generating multiple cross-sectional image data, and displaying the multiple cross-sectional image data on a display. The step of cutting a whole of the three-dimensional carotid-artery region data is a mental process-type abstract idea, while displaying the data is an insignificant post-solution activity. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 18 is therefore non-statutory and not patent eligible.
Regarding claim 19, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 19 recites cutting the sections of the three-dimensional carotid-artery region data with predetermined cross sections, respectively, thereby generating multiple cross-sectional image data corresponding to a number of the sections, and displaying the multiple cross-sectional image data on a display. The step of cutting the sections is a mental process-type abstract idea, while displaying the data is an insignificant post-solution activity. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 19 is therefore non-statutory and not patent eligible.
Regarding claims 20-21, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claims 20-21 recite the processing circuitry is configured to display the maximum carotid-artery wall thickness of the each section of the sections and to control the display to simultaneously display the maximum carotid-artery wall thickness of the each section of the sections, which is an insignificant post-solution activity. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claims 20-21 are therefore non-statutory and not patent eligible.

Response to Arguments
                                                         
Applicant's arguments with respect to the 103 rejections of claims 1-19 filed 04/05/2022 have been fully considered and are persuasive. Therefore, the 103 rejections of claims 1-2 and 5-19 have been withdrawn. 
Response to the 35 U.S.C. §101 rejection arguments on pages 8 of the REMARKS.
Claims 1-2 and 5-21
The Applicant argues that “with regard to claim 1, the Office Action does not consider "execute a volume scan on a region including a carotid artery to generate volume data including the carotid artery," "estimate a plaque in each section of the sections based on the three-dimensional carotid-artery region data," and "calculate a maximum carotid-artery wall thickness of the each section based on the plaque."; and “if the Office were to consider the limitations (outlined above) that were left out of the analysis, the office would find at least estimate a plaque in each section of the sections based on the three-dimensional carotid-artery region data and calculate a maximum carotid-artery wall thickness of the each section based on the plaque, which do play a part in the above noted improvements” (Page 8). Examiner respectfully disagrees and notes that the execution of a volume scan step is seen as pre-solution data gathering while plaque estimation and wall thickness and plaque score calculation steps are seen as part of the abstract idea. These recitations appear to point to the application of existing ultrasound technologies and therefore do not improve the technology.



Response to the 35 U.S.C. §103 rejection arguments on pages 9-10 of the REMARKS
.Claims 1-2 and 5-21
The Applicant argues that “processing using the image (C) is not performed in Kondoh” (Page 9). The Examiner agrees. Kondoh does not teach processing circuitry configured to determine a plane tangent to the detected point in the “crotch” because Kondoh uses hand scanning that is not optimized to identify this exact point (Kondoh: [0122]). Kondoh has no reason to “detect a point located in a crotch” because Kondoh is interested in region 212, Fig. 15, from the “CCA-bulb boundary 219” in the direction away from the crotch (bif 217) and there is no teaching of the “crotch” point detection. Rather, Kondoh teaches detecting point 219 of the “CCA-bulb boundary” (Kondoh: [0036]). Therefore, the 103 rejections of claims 1-2 and 5-19 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 408-918-9701/571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793     

/YI-SHAN YANG/Acting SPE, Art Unit 3793